DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 9 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura (JP H10194090 A) as cited by Applicant.
Regarding Independent Claim 1, Matsumura teaches a wiper device (Fig. 2) comprising: a wiper arm (wiper arm, 1b) including a recess (Annotated Fig. 2), that is swung due to rotation of a wiper motor (wiper motor, 3; Paragraphs [0018] and [0019]), and causing a wiper blade (wiper blade, 1a) coupled to a leading end portion of the wiper arm (1b) to perform a wiping operation across a surface of a 

    PNG
    media_image1.png
    437
    657
    media_image1.png
    Greyscale

Regarding Claim 2, Matsumura teaches the wiper device (Fig. 2) wherein the control circuit (20) controls the drive circuit (37) such that the voltage applied to the wiper motor (3) is a voltage with a waveform of opposite phase to a waveform of the change in acceleration of the wiper arm (1b) detected by the acceleration sensor (5; Paragraph [0021]).  
Regarding Claim 5, Matsumura teaches the wiper device (Fig. 2) wherein the acceleration sensor (5) detects acceleration of the wiper arm (1b) in a direction intersecting a length direction of the wiper arm (1b; Paragraph [0020]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (JP H10194090 A) as cited by Applicant.
Regarding Claim 3, Matsumura teaches all of the elements of claim 1 as discussed above.  
Matsumura does not explicitly teach the wiper device wherein the recess is open along a length direction of the wiper arm at a side facing the windshield glass, however, it would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a recess open along a length direction of the wiper arm since such a modification would have involved a mere change in the location of a component. A change in location is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 4, Matsumura, as modified, teaches all of the elements of claim 3 as discussed above. 
Matsumura further teaches the wiper device (Fig. 2) further comprising a member (Annotated Fig. 2) that blocks an opening of the recess (Annotated Fig. 2).

Claims 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (JP H10194090 A) as cited by Applicant in view of Piccione et al. (U.S. Patent No. 6,236,019 B1).
Regarding Claim 6, Matsumura teaches all of the elements of claim 1 as discussed above. 
Matsumura does not teach the wiper device wherein a signal wire that is covered by a protective member configured by an elastic body is connected to the acceleration sensor, is routed through the recess, extends outside the recess in a state covered by the protective member at a base portion of the wiper arm serving as a pivot point during swinging of the wiper arm, and is connected to the control circuit.
Piccione, however, teaches the wiper device wherein a signal wire (16, 17) that is covered by a protective member configured by an elastic body (Fig. 1) is connected to the sensor (15), is routed through the recess (Fig. 1), extends outside the recess in a state covered by the protective member at a base portion of the wiper arm (14) serving as a pivot point during swinging of the wiper arm (14; Fig. 1), and is connected to the control circuit (Col. 2, lines 46 – 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumura to further include a signal wire that is covered by a protective member configured by an elastic body is connected to the acceleration sensor, is routed through the recess, extends outside the recess in a state covered by the protective member at a base portion of the wiper arm serving as a pivot point during swinging of the wiper arm, and is connected to the control circuit, as taught by Piccione, since it has been held to be within the general skill of a worker in the art to select a known component (i.e. protective wire) on the basis of its suitability for the intended use.
Regarding Claim 7, Matsumura, as modified, teaches all of the elements of claim 6 as discussed above. 
Matsumura does not teach the wiper device wherein: the wiper arm includes a foldable hinge located between the base portion and the leading end portion; the acceleration sensor is installed in the recess between the base portion and the leading end portion; and the protective member and the signal wire extend from the acceleration sensor past the hinge and the base portion to outside the recess, and the protective member and the signal wire have a length enabling a placement direction thereof inside the recess to change due to folding at the hinge or swinging of the wiper arm. 


    PNG
    media_image2.png
    296
    1004
    media_image2.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumura to further include the wiper arm includes a foldable hinge located between the base portion and the leading end portion; the acceleration sensor is installed in the recess between the base portion and the leading end portion; and the protective member and the signal wire extend from the acceleration sensor past the hinge and the base portion to outside the recess, and the protective member and the signal wire have a length enabling a placement direction thereof inside the recess to change due to folding at the hinge or swinging of the wiper arm, as taught by Piccione, since it has been held to be within the general skill of a worker in the art to select a known component (i.e. hingeable wiper arm) on the basis of its suitability for the intended use.
Regarding Claim 8, Matsumura, as modified, teaches all of the elements of claim 6 as discussed above. 

Regarding Claim 9, Matsumura, as modified, teaches all of the elements of claim 6 as discussed above. 
Matsumura, as modified, does not teach the wiper device wherein: an end portion of the signal wire covered by the protective member includes a connector that is connected to a signal wire extending from the control circuit; the connector includes an air hole that is in communication with an interior space within the protective member; and the interior space within the protective member is configured such that air is capable of passing through the air hole.
Piccione, however, teaches the wiper device wherein: an end portion of the signal wire (16/17) covered by the protective member includes a connector (16”) that is connected to a signal wire (16/17) extending from the control circuit; the connector (16’) includes an air hole (opening of connector 16’).
Piccione, does not explicitly teach the air hole is in communication with an interior space within the protective member; and the interior space within the protective member is configured such that air is capable of passing through the air hole, however, it would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the connector explicitly with an air hole, however, it would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide an air hole that is in communication with an interior space within the protective member; and the interior space within the protective member is configured such that air is capable of passing through the air hole since such a modification would have involved a mere change the component and is generally recognized as being within the level of ordinary skill in the art.  



Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U. S. Patent No.  6,507,973 B1 to Friesen teaches a wiper device comprising a wiper arm, a sensor, a drive circuit and a control circuit. The wiper arm being hinged and further comprising a wire with a protective cover.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723